DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of and claims priority to U.S. Application No. 16/814,874 filed March 10, 2020, now US Patent No. 11,026,059, which is a continuation of and claims priority to U.S. Application No. 16/261,375 filed January 29, 2019, now US Patent No. 10,631,136, which is a continuation of and claims priority to U.S. Application No. 15/505,604 filed February 21, 2017, now U.S. Patent No. 10,237,703, which is a U.S. National Stage of International Patent Application No. PCT/KR2016/001401 filed February 11, 2016, which claims priority to and the benefit of Korean Patent Application Nos. 10-2015-0031907 and 10-2016-0004462 filed in the Korean Intellectual Property Office on March 6, 2015 and January 13, 2016, respectively.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Acknowledgment
5.	Acknowledgment is made of Applicant’s submission of the application, dated April 27, 2021. Claims 1-10 are pending. This communication is considered fully responsive and sets forth below. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
Regarding claim 1, it recites, “A broadcast signal reception apparatus, comprising: 
a time deinterleaver configured to perform time deinterleaving on a received signal corresponding to a broadcast signal frame, the broadcast signal frame including a preamble for signaling start position information of Physical Layer Pipes (PLPs); 
a core layer Bit-Interleaved Coded Modulation (BICM) decoder configured to restore core layer data corresponding to the broadcast signal frame; 
an enhanced layer symbol extractor configured to extract enhanced layer symbols by performing cancellation corresponding to the core layer data; and 
an enhanced layer BICM decoder configured to restore enhanced layer data corresponding to the enhanced layer symbols, 
wherein the preamble includes PLP identification information for identifying at least one of the PLPs.”
Claim 1 of US Patent No. 11,026,059 recites, “A broadcast signal reception apparatus, comprising: 
a time deinterleaver configured to perform time deinterleaving on a received signal corresponding to a broadcast signal frame, the broadcast signal frame including a preamble for signaling start position information of Physical Layer Pipes (PLPs); 
a core layer Bit-Interleaved Coded Modulation (BICM) decoder configured to restore core layer data corresponding to the broadcast signal frame;
an enhanced layer symbol extractor configured to extract an enhanced layer symbol by performing cancellation corresponding to the core layer data using the output from the core layer BICM decoder; and 
an enhanced layer BICM decoder configured to restore enhanced layer data corresponding to the enhanced layer symbol, 
wherein the broadcast signal frame includes a bootstrap located at the beginning of the broadcast signal frame, the preamble located immediately following the bootstrap, and a payload located immediately following the preamble.”
Based on the claim limitations presented above, the first part of claim 1 of U.S. Patent No. 11,026,059 teaches similar limitations in claim 1 of the instant application without explicitly teaching wherein the preamble includes PLP identification information for identifying at least one of the PLPs as indicated in italics. 
Ko from the same or similar field of endeavor teaches implementing fairness of the method, wherein the preamble includes PLP identification information for identifying at least one of the PLPs (paragraph [0218] lines 1-10; Examiner’s Notes: PLP identifier in the prior art teaches the limitation of “PLP identification information;” in fact, the preamble including frame specific L1 signaling, i.e., PLP identifier, in the prior art teaches the limitation of “the preamble includes PLP identification information for identifying at least one of the PLPs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to implement the method of Ko in the system of claim 1 of U.S. Patent No. 11,026,059. 
The motivation for using the method of Ko on implementing wherein the preamble includes PLP identification information for identifying at least one of the PLPs, is to further enhance the mechanism of the method for transmitting and receiving signals and corresponding apparatus, including an efficient L1 signaling method for an efficient transmitter and an efficient receiver using the efficient L1 signaling method for an efficient cable broadcasting.
Same rational applies to claims 2-10 as follows:
8.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
9.	Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
10.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
11.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
12.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
13.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
14.	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
15.	Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
16.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent No. 11,026,059 in view of Ko (US 2014/0016720). 
Allowable Subject Matter
17.	Claims 1-10 would be allowable if the claim rejections under the nonstatutory double patenting got overcome.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ko et al. (US 2014/0016720) and Ko (US 2011/0305300) are generally directed to various aspects of the architecture for transmitting and receiving signals and corresponding apparatus, including an efficient L1 signaling method for an efficient transmitter and an efficient receiver using the efficient L1 signaling method for an efficient cable broadcasting; the technical solutions for transmitting and receiving signals based on extracting Physical Layer Pipe (PLP) from data slices, which is capable of improving data transmission efficiency.
However, in consideration of the claim limitations, the information disclosure statement submitted April 27, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“an enhanced layer symbol extractor configured to extract enhanced layer symbols by performing cancellation corresponding to the core layer data;” and “an enhanced layer BICM decoder configured to restore enhanced layer data corresponding to the enhanced layer symbols, wherein the preamble includes PLP identification information for identifying at least one of the PLPs,” as presented in claim 1.
Similar limitations are included in claim 10. 
Dependent claims 2-9 are also allowable for incorporating the features recited in the independent claim(s).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ko et al. (US 2014/0016720) is generally directed to various aspects of the architecture for transmitting and receiving signals and corresponding apparatus, including an efficient L1 signaling method for an efficient transmitter and an efficient receiver using the efficient L1 signaling method for an efficient cable broadcasting; 
Ko (US 2011/0305300) is cited to show the method of transmitting and receiving signals based on extracting Physical Layer Pipe (PLP) from data slices, which is capable of improving data transmission efficiency;
Ko et al. (US 9,009,775) is directed to various aspects of the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service;
You et al. (US 2015/0257173) is directed to various aspects of defining a new identifier for transmitting an upper layer signal for user equipment in a specific mode, and transmitting the upper layer signal by means of scrambling by using the new identifier;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473